Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This second non-final is in response to applicant’s amendment of 29 December 2020.  Claims 2-21 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the objection to claims 4, 13 and 18 have been fully considered and are persuasive.  The objection to claims 4, 13 and 18 has been withdrawn. 
Applicant’s arguments with respect to the rejection to claims 17-21 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection to claims 17-21 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection to claims 2-21 under 35 USC 102 and 103 presented in the Office Action of 30 September 2020 have been fully considered and are persuasive.  Therefore, the rejection to claims 2-21 under 35 USC 102 and 103 presented in the Office Action of 30 September 2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection over of McNabb et al. (US 2016/0049064) in view of Asaro et al. (US 2018/0204428).
Applicant’s arguments with respect to the rejection to claims 2-21 under Double Patenting presented in the Office Action of 30 September 2020 have been fully considered and are persuasive.  Therefore, the rejection to claims 2-21 under Double Patenting presented in the Office Action of 30 September 2020 has been 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 2, 11 and 16, the claims recite the limitations of determining a proximity between the current location and each of the one or more hazards; identifying a set of candidate paths for exiting the property based on proximities determined between the current location and the one or more hazards; computing, for each candidate path included in the candidate paths, a path score reflecting a predicted safety level associated with navigating along a particular candidate path;  selecting, from among the set of candidate paths, a path to exit the property based on path scores computed for the set of candidate paths.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and the a proximity of a current location and each of the one or more hazards and determining candidate paths from the information and selecting the best path.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine and identify the various data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 2 and 16) that the various steps are being executed by one or more processors does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  The claims recites the additional limitations of obtaining data indicating (i) one or more hazards identified in a property and (ii) a current location of an occupant in the property; and providing, for output to a user device of the occupant, a visual indication of the path that was selected from the set of candidate paths.  Claim 2 recites the additional limitations of one or more processors; and one or more storage devices. Claim 16 recites the additional limitations of at least one non-transitory computer-readable storage device 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining steps and the providing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  
Dependent claims 3-10, 12-14 and 17-21 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 10, the addition limitation of transmitting a notification to a computing device of a first responder based on identifying the path to exit the property, wherein the notification includes an indication of an occurrence of a potential event at the property are recited.   Such limitation is mere post solution activity for reasons similar to those applied to claim 2 above.  As stated above, Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (providing a notification) is a well understood, routine, and conventional function. 
As such, claims 2-21 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNabb et al. (US 2016/0049064) in view of Asaro et al. (US 2018/0204428).
(see at least Abstract and ¶[0017]; [0035]-[0036]; and [0045]-[0046]) comprising: one or more processors (see at least ¶[0036] and [0046]); and one or more storage devices that include instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations (see at least ¶[0036] and [0046]) comprising: obtaining data indicating (i) one or more hazards identified in a property (see at least Fig. 4 and ¶[0021] and [0039]-[0040]) and (ii) a current location of an occupant in the property (see at least ¶[0052]); determining a proximity between the current location and each of the one or more hazards (see at least ¶[0054]-[0057] – the system determines the evacuation route for a particular occupant based on the position of the occupant with the building but the evacuation route is updated based on changing conditions within a building such that if an evacuation route is no longer viable or unsafe, the evacuation route is update/a different evacuation route is presented); and providing, for output to a user device of the occupant, a visual indication of a safe path (see at least Figs. 7A and 7B; and ¶[0061]).  McNabb et al. do not explicitly teach identifying a set of candidate paths for exiting the property based on proximities determined between the current location and the one or more hazards; computing, for each candidate path included in the candidate paths, a path score reflecting a predicted safety level associated with navigating along a particular candidate path;  selecting, from among the set of candidate paths, a path to exit the property based on path scores computed for the set of candidate paths; or that visual indication is of the path that was selected from the set of candidate paths.  However, such matter is taught by Asaro et al. (see at least ¶[0027]-[0029] – Asaro teaches simulating all evacuation paths for a user(s) based the location of the user and the emergency situation; ¶[0030]-[0032] and [0048] wherein each evaluation path is assigned a score and the route with the highest score is selected for each individual and the individual is guided out of the building using the selected path).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the invention of Asaro et al. wherein the system identifies a set of candidate paths for exiting the property based on proximities determined between the current location and the one or more hazards; computes, for each candidate path included in the candidate paths, a path score reflecting a predicted safety level associated with navigating along a particular candidate path;  selects, from among the set of candidate paths, a path to exit the property based on path scores computed for the set of candidate paths; and provides a visual indication is of the path that was selected from the set of candidate paths with the emergency evacuation routing system of McNabb as both systems are directed to the navigating of an individual from a building during an emergency and one of ordinary skill in the art would have recognized the established function of the identifying a set of candidate paths for exiting the property based on proximities determined between the current location and the one or more hazards; computing, for each candidate path included in the candidate paths, a path score reflecting a predicted safety level associated with navigating along a particular candidate path;  selecting, from among the set of candidate paths, a path to exit the property based on path scores computed for the set of candidate paths; and providing a visual indication is of the path that was selected from the set of candidate paths and would have predictably applied it to improve the system of McNabb et al. 
(see at least Fig. 4 and ¶[0021] and [0039]-[0040]).  
As regards claim 4, McNabb et al. teach wherein: the sensor data comprises image data captured by one or more cameras installed at the property; and the image data indicates occurrence of a potential event at the property (see at least ¶[0021] and [0039]-[0040]).  
As regards claim 5, McNabb et al. teach wherein the one or more hazards are identified based on the occurrence of the potential event at the property (see at least ¶[0021]; [0039]-[0040] and [0057]). 
As regards claim 6, McNabb et al. teach wherein the operations further comprise: obtaining data indicating (i) a floor plan of the property (see at least ¶[0017]-[0020]) and (ii) sensor data collected in real-time by one or more sensors located in the property (see at least Fig. 4 and ¶[0021] and [0039]-[0040]); and generating a map of the property based on the floor plan and the sensor data (see at least ¶[0027]-[0028]; [0034]; [0039]-[0043]).  
As regards claim 7, McNabb et al. teach wherein: providing the visual indication of the path comprises providing a display of the map through the user device (see at least ¶[0053]-[0058]); and the display comprises a visual overlay of the path on the map (see at least ¶[0057]-[0058] and [0061]).  
As regards claim 8, McNabb et al. teach wherein the map comprises a graphical marker projection representing the current location of the occupant inside the property (see at least ¶[0061]).  
(see at least ¶[0039]-[0041]).  
As regards claims 11-21, please see the rejection above with respect to claims 1-7 which are commensurate to claims 11-21, with claims 1-7 being drawn to a system, claims 11-15 being drawn to a corresponding method, and claims 16-21 being drawn to a corresponding non-transitory computer readable medium.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. in view of Asaro et al. (US 2018/0204428) and further in view of Boggs et al. (US 2008/0062167).
  As regards claim 9, McNabb et al. teach wherein: the operations further comprise obtaining data indicating occurrence of a potential event at the property (see at least ¶[0021] and [0039]-[0040]); and the map comprises … and (ii) a second graphical marker projection representing the current location of the occupant inside the property (see at least ¶[0061]).  While McNabb et al. teach a real-time map (which is being displayed) being updated with real-time environment monitors, McNabb et al. as modified by Asaro et al. does not specifically teach that the map comprises (i) a first graphical marker projection representing a location of the potential event in the property.  However, such matter is taught by Boggs et al. (see at least ¶[0080] and [0101]-[0107]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Boggs et al. wherein the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,514,264 in view of Asaro et al. (US 2018/0204428). Although the claims at issue are not identical, they are not patentably distinct from each other.  The modifications would have been obvious using the same rationales explained in the prior art rejections above.  
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667